                                                             Copy mailed to Plaintiff on 5-4-21 DH



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
RAFAEL MARTINEZ,                                              :
                           Plaintiff,                         :
v.                                                            :
                                                                        MEMORANDUM OPINION
                                                              :
                                                                        AND ORDER
JAMIE LAMANNA, Superintendent of Green                        :
Haven Correctional Facility and ROBERT                        :
                                                                        19 CV 3348 (VB)
BENTIVEGNA, Medical Director of Green                         :
Haven Correctional Facility,                                  :
                           Defendants.                        :
--------------------------------------------------------------x

Briccetti, J.:

        On April 28, 2020, the Court dismissed plaintiff Rafael Martinez’s Section 1983

complaint, which alleged an Eighth Amendment claim for deliberate indifference to serious

medical needs.

        On March 18, 2021, by order remanding the case to this Court, the U.S. Court of Appeals

for the Second Circuit directed the Court to treat plaintiff’s notice of appeal as a motion to

reopen the time to appeal under Rule 4(a)(6) of the Federal Rules of Appellate Procedure. 1

        For the following reasons, the motion is GRANTED.

                                               BACKGROUND

        By Opinion and Order dated April 28, 2020, the Court granted defendants’ motion to

dismiss plaintiff’s complaint. (Doc. #30). The Clerk entered Judgment on April 29, 2020. (Doc.

#31). Notice of the Judgment was electronically transmitted to plaintiff’s attorney, Jodi L.

Morales, Esq., at the email address jodi@jlmoraleslaw.com, which Morales registered with the

Clerk’s office for the purpose of receiving notifications on this district’s Case

Management/Electronic Case Filing system.



1
        The Circuit’s Mandate was issued on April 22, 2021. (Doc. #43).
                                                         1
       On August 3, 2020, the Court received notice that plaintiff filed a pro se notice of appeal,

dated July 25, 2020. (Doc. #33).

       On March 18, 2021, the Court of Appeals determined sua sponte that the notice of appeal

was untimely filed. The Circuit remanded the case to this Court, directing it to (i) construe

plaintiff’s notice of appeal as a motion to reopen the time to appeal, and (ii) consider whether the

motion should be granted. (Doc. #36). The Circuit also noted that in his notice of appeal,

plaintiff alleged he did not receive notice of the Court’s April 29, 2020, Judgment until July 24,

2020. (Id.).

       By Order dated March 19, 2021, the Court instructed defendants to respond by April 5,

2021, to plaintiff’s motion to reopen the time to appeal, and instructed counsel for plaintiff to file

a reply to defendants’ response by April 19, 2021. (Doc. #37). The Court also permitted

plaintiff, under the circumstances, to file his own pro se reply to defendants’ response by April

19, 2021. (Id.). Chambers mailed a copy of the March 19 Order to plaintiff at Green Haven

Correctional Facility.

       On April 5, 2021, defendants responded to the Court’s March 19 Order, opposing

plaintiff’s motion to reopen his time to appeal under Fed. R. App. P. 4(a)(5)(A)(ii). (Doc. #38).

In addition, defense counsel stated that, on March 21, 2021, he left a voicemail for and sent an

email to Ms. Morales requesting that she contact him regarding plaintiff’s purported delay in

receiving notice of the April 29, 2020, Judgment. (Id.). As of April 5, 2021, Morales had not

returned defense counsel’s call or email. (Id.). Because defendants’ letter did not comply with

the Court’s March 19 Order directing them to respond to plaintiff’s motion to reopen the time to

appeal under Rule 4(a)(6), not Rule 4(a)(5) which instead governs motions for extensions of time

to file an appeal, the Court ordered defendants to submit a second letter applying the correct

standard and addressing whether the Court should exercise its discretionary power to reopen the
                                                  2
time to file an appeal. (Doc. #40). By letter dated April 8, 2021, defendants responded that they

“take no position” on the instant motion. (Doc. #41).

       Also on April 5, 2021, the Clerk’s Office docketed plaintiff’s March 28, 2021,

declaration, which states in pertinent part: (i) plaintiff has had no communication with Ms.

Morales by mail, phone, or email since October 2019; (ii) plaintiff sent two pro se letters to the

Court—dated December 20, 2019, and January 8, 2020—requesting case status updates (Docs.

##27, 28); (iii) plaintiff never received from either the Clerk’s Office or his counsel a copy of the

Court’s April 29, 2020, Judgment; (iv) plaintiff did not become aware of the Judgment until July

24, 2020, when he was searching Westlaw in the prison law library; and (v) the same day

plaintiff became aware of the Judgment, he filed his notice of appeal. (Doc. #39).

       To date, Ms. Morales has failed to respond to the Court’s March 19, 2021, Order, without

excuse or explanation.

                                          DISCUSSION

I.     Legal Standard

       Rule 4(a)(6) permits the Court to reopen the time to file an appeal if:

       (A) the court finds that the moving party did not receive notice under Federal
       Rule of Civil Procedure 77(d) of the entry of the judgment or order sought to be
       appealed within 21 days after entry;
       (B) the motion is filed within 180 days after the judgment or order is entered or
       within 14 days after the moving party receives notice under Federal Rule of Civil
       Procedure 77(d) of the entry, whichever is earlier; and
       (C) the court finds that no party would be prejudiced.

Fed. R. App. P. 4(a)(6). Federal Rule of Civil Procedure 77(d) provides “[i]mmediately

after entering an order or judgment, the clerk must serve notice of the entry, as provided

in Rule 5(b), on each party who is not in default for failing to appear. The clerk must




                                                  3
record the service on the docket. A party also may serve notice of the entry as provided in

Rule 5(b).”

        In addition, Rule 4(a)(6) provides the district court with discretion to grant or deny a

motion to reopen time to appeal, even if the requirements of Rule 4(a)(6) are met. In exercising

this discretion, the court “place[s] particular emphasis on whether the moving party was at fault

for his or her failure to file an appeal within the required time.” Ramirez v. Comm’r of Soc.

Sec., 2019 WL 6213176, *3 (S.D.N.Y. Nov. 21, 2019) (citing Avolio v. Cty. of Suffolk, 29 F.3d

50, 52 (2d Cir. 1994) (“[A] party [is] obligated to find out when the judgment [is] entered”)). 2

II.     Analysis

        Plaintiff argues that his motion to reopen the time to appeal should be granted because he

did not receive notice of the April 29, 2020, Judgment.

        The Court, finding plaintiff has satisfied the preconditions for relief enumerated in Rule

4(a)(6), in an exercise of its discretion, grants plaintiff’s motion.

        A.      Plaintiff Has Satisfied the Preconditions of Rule 4(a)(6)

        To satisfy the first prong of Rule 4(a)(6), the moving party must not have received notice

under Rule 77(d) of the entry of the judgment within 21 days after its entry. Receipt of notice

under Rule 4(a)(6) “refers to actual receipt, not simply effective service.” In re WorldCom, 708

F.3d 327, 334–35 (2d Cir. 2013). Ordinarily, an attorney’s receipt of notice is imputed to his or

her client. See SEC v. McNulty, 137 F.3d 732, 739 (2d Cir. 1998) (“Normally, the conduct of an

attorney is imputed to his client, for allowing a party to evade the consequences of the acts or



2
       Unless otherwise indicated, case quotations omit all internal citations, quotations,
footnotes, and alterations.

      Plaintiff will be provided copies of all unpublished opinions cited in this decision. See
Lebron v. Sanders, 557 F.3d 76, 79 (2d Cir. 2009).
                                                   4
omissions of his freely selected agent would be wholly inconsistent with our system of

representative litigation, in which each party is deemed bound by the acts of his 1awyer-agent.”).

However, “[u]nder agency principles, a client cannot be charged with the acts or omissions of

an attorney who has abandoned him. Nor can a client be faulted for failing to act on his own

behalf when he lacks reason to believe his attorneys of record, in fact, are not representing him.”

Maples v. Thomas, 565 U.S. 226, 283 (2012).

       Here, Judgment was entered on the electronic docket and automatically transmitted to

plaintiff’s counsel on April 29, 2020, at the email address jodi@jlmoraleslaw.com. The Court

has no reason to believe Ms. Morales did not receive email notice of the April 29 Judgment.

Throughout this litigation, the Court entered multiple orders on the electronic docket, which

were automatically emailed to plaintiff’s counsel at jodi@jlmoraleslaw.com by the same process;

Morales responded to these orders. (See Docs. ##21, 23). Moreover, the letters plaintiff’s

counsel filed with the Court include in their letterhead the same email address to which notice

was automatically sent. (See Docs. ##21, 23, 25).

       Nevertheless, the Court declines to impute Ms. Morales’s notice of the April 29

Judgment to plaintiff because her actions demonstrate that she effectively abandoned her

representation of plaintiff prior to when the Judgment was entered. Plaintiff asserts, under

penalty of perjury, that Morales abandoned her representation of him and he has not heard from

her since October 2019. He contends that he requested case status updates directly from the

Court in December 2019 and January 2020 because Morales, without notifying the Court, “had

stopped her representation in this matter.” (Doc. #39 at ECF 2). 3 Plaintiff’s assertions have not

been refuted by Morales. Indeed, Morales has failed to respond both to defense counsel’s


3
        “ECF __” refers to page numbers automatically assigned by the Court’s Electronic Case
Filing system.
                                                 5
attempts to solicit information regarding plaintiff’s purported delay in receiving notice of the

April 29 Judgment and this Court’s March 19 Order. In short, Morales’s actions in this case go

beyond mere negligence, which would be imputed to plaintiff, and reach the level of

abandonment. See Perez v. Stephens, 2014 WL 12649019, at *3 (W.D. Tex. Dec. 11, 2014)

(declining to impute attorneys’ negligence to plaintiff where attorneys “failed to withdraw as

attorneys of record when they had effectively abandoned the case, depriv[ing] [plaintiff] of his

right to personally receive notice without any warning to him”); cf. Resendiz v. Dretke, 452 F.3d

356, 359 (5th Cir. 2006) (rejecting appellant’s abandonment argument because although

appellant’s counsel had failed to file a timely notice of appeal, he had taken other actions

indicating he had not abandoned the case).

       Thus, because the Court finds plaintiff was abandoned by Ms. Morales—prior to when

the Court dismissed this case in April 2020—the Court concludes that the notice of Judgment

sent to Morales cannot be imputed to plaintiff, and plaintiff did not receive notice under Rule

77(d) of the entry of Judgment within 21 days after entry.

       Plaintiff has also satisfied the second prong of Rule 4(a)(6), which requires that a motion

to reopen the time to appeal be “filed within 180 days after the judgment or order is entered or

within 14 days after the moving party receives notice under Federal Rule of Civil Procedure

77(d) of the entry, whichever is earlier.” Fed. R. App. P. 4(a)(6)(ii). Plaintiff received notice on

July 24, 2020, when searching on Westlaw. On July 25, 2020, eighty-seven days after entry of

Judgment, plaintiff filed his notice of appeal, which this Court construes as a timely motion to

reopen the time to appeal. Additionally, plaintiff’s motion to reopen was filed within 180 days

after the entry of Judgment.

       Finally, as to the third prong of Rule 4(a)(6), no party would be prejudiced by the

reopening of plaintiff’s time to file a notice of appeal. In their April 8, 2021, letter, defendants
                                                  6
state that they “take no position” as to plaintiff’s motion. The Court construes defendants’

response as an implicit admission that they would not be prejudiced. Moreover, failing to reopen

the time to appeal would prejudice plaintiff, who was not aware that his attorney had abandoned

him or that Judgment had been entered in his case.

       Accordingly, plaintiff has satisfied the preconditions of Rule 4(a)(6).

       B.      The Circumstances of this Case Warrant Reopening the Time to Appeal

       It is well-established that “satisfaction of the three conditions of Rule 4(a)(6) is not the

end of the matter.” In re Worldcom, 708 F.3d at 335. Although Rule 4(a)(6) permits the district

court to reopen the time to file an appeal if the three conditions are met, it does not require it to

do so. In considering whether granting a Rule 4(a)(6) motion is appropriate, the Second Circuit

has instructed courts to consider the purpose of Rule 4(a)(6), which is “to ease strict sanctions on

litigants who had failed to receive notice of the entry of judgment in order to file a timely notice

of appeal, whether the fault lay with the clerk or other factors beyond the litigants’ control, such

as the Postal Service.” Id. at 336.

       In In re Worldcom, the court held that although the preconditions of Rule 4(a)(6) had

been satisfied, the district court’s decision to reopen appellant’s time to file an appeal under Rule

4(a)(6) was an abuse of discretion because appellant’s failure to receive Rule 77(d) notice was a

result of its attorney’s failure to update his email address on the docket. Specifically, the court

concluded that appellant’s “failure to receive Civil Rule 77(d) notice was entirely and

indefensibly a problem of its counsel’s making, and Rule 4(a)(6) was not designed to reward

such negligence.” In re Worldcom, 708 F.3d. at 340.

       Here, however, plaintiff effectively was not represented by counsel at the time the

Judgment was issued in April 2020. Ms. Morales’s abandonment of her attorney-client



                                                   7
relationship with plaintiff as early as October 2019 prevents Morales’s negligence from being

imputed to plaintiff.

       In addition, the circumstances of this case demonstrate that plaintiff’s failure to receive

timely notice of entry was beyond his control. Plaintiff, who was incarcerated at all relevant

times, did not hear from his counsel for over a year. Moreover, Ms. Morales’s abandonment of

her client occurred before and during the COVID-19 pandemic. Under ordinary circumstances,

incarcerated parties experience difficulties communicating with their attorneys, but those

difficulties have been exacerbated by the current pandemic. In light of the specific

circumstances of this case, plaintiff lacked reason to believe his attorney was no longer

representing him and therefore was not at fault for failing to receive service.

       Accordingly, in an exercise of its discretion, the Court finds that the circumstances of this

case warrant reopening plaintiff’s time to appeal.




                                                 8
                                         CONCLUSION

       Plaintiff’s motion to reopen the time to appeal is GRANTED, and his notice of appeal,

filed on July 25, 2020, and docketed on August 3, 2020, is deemed timely filed.

       Plaintiff need not file a new notice of appeal.

       The Clerk is instructed to inform the Clerk of Court of the Second Circuit Court of

Appeals of this Memorandum Opinion and Order.

       Chambers will mail a copy of this Memorandum Opinion and Order to plaintiff at the

following address:

Rafael Martinez
DIN 93-A-2733
Green Haven Correctional Facility
P.O. Box 4000
Stormville, NY 12582

Dated: May 3, 2021
       White Plains, NY
                                              SO ORDERED:




                                              ____________________________
                                              Vincent L. Briccetti
                                              United States District Judge




                                                 9
